Citation Nr: 0949049	
Decision Date: 12/31/09    Archive Date: 01/13/10

DOCKET NO.  06-37 070	)	DATE
	)
	)


On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, 
Pennsylvania


THE ISSUES

1.  Whether new and material evidence has been received to 
reopen a claim for entitlement to service connection for 
bilateral hearing loss.

2.  Whether new and material evidence has been received to 
reopen a claim for entitlement to service connection for 
tinnitus.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

G. Slovick, Associate Counsel


INTRODUCTION

The appellant is a Veteran who served on active duty from 
February 1964 to July 1968.  The Veteran also served in the 
U.S. Army Reserves.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a October 2005 rating decision by the 
Pittsburgh, Pennsylvania, Regional Office (RO) of the 
Department of Veterans Affairs (VA).


FINDINGS OF FACT

1.  A rating action in May 2001 denied service connection for 
bilateral hearing loss and tinnitus.  The Veteran was 
notified of these actions, did not file a timely appeal, and 
the decision became final.

2.  Evidence submitted since the May 2001 rating action when 
considered by itself or in connection with the evidence 
previously assembled, does not relate to an unestablished 
fact necessary to reopen the claim for service connection for 
bilateral hearing loss.

3.  Evidence submitted since the May 2001 rating action when 
considered by itself or in connection with the evidence 
previously assembled, does not relate to an unestablished 
fact necessary to reopen the claim for service connection for 
tinnitus.


CONCLUSIONS OF LAW

1.  New and material evidence has not been received to reopen 
the previously denied claim of service connection for 
bilateral hearing loss. 38 U.S.C.A. § 5108 (West 2002); 38 
C.F.R. § 3.156 (2009). 

2.  New and material evidence has not been received to reopen 
the previously denied claim of service connection for 
tinnitus. 38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156 
(2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

VCAA

VA's duties to notify and assist claimants in substantiating 
a claim for VA benefits are found at 38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 and 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.326(a).  See also 73 Fed. Reg. 23,353-
23,356 (April 30, 2008) (concerning revisions to 38 C.F.R. § 
3.159).  Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical evidence or lay evidence that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b); see Quartuccio v. Principi, 16 Vet. 
App. 183 (2002).  In accordance with 38 C.F.R. § 3.159(b)(1), 
proper notice must inform the claimant of any information and 
evidence not of record (1) that is necessary to substantiate 
the claim; (2) that VA will seek to provide; and (3) that the 
claimant is expected to provide.  Notice should be sent prior 
to the appealed rating decision or, if sent after the rating 
decision, before a readjudication of the appeal.  A 
Supplemental Statement of the Case, when issued following a 
notice letter, satisfies the due process and notification 
requirements for an adjudicative decision for these purposes.  
See Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).

In this case, notice fulfilling the requirements of 38 C.F.R. 
§ 3.159(b) was furnished to the Veteran in August 2005, prior 
to the date of the issuance of the appealed October 2005 
rating decision.

The Board further notes that, in April 2006, the Veteran was 
notified that a disability rating and an effective date for 
the award of benefits are assigned in cases where service 
connection is warranted.  See Dingess/Hartman v. Nicholson, 
19 Vet. App. 473 (2006).


Specific to requests to reopen, the Veteran must be notified 
of both the reopening criteria and the criteria for 
establishing the underlying claim for service connection.  
See Kent v. Nicholson, 20 Vet. App. 1 (2006).  The Veteran 
was notified of this criteria in August 2005.

VA has fulfilled its duty to assist in obtaining the 
identified and available evidence needed to substantiate the 
claims adjudicated in this decision.  The RO has either 
obtained, or made sufficient efforts to obtain, records 
corresponding to all treatment for the claimed disorders 
described by the Veteran.  The Board acknowledges that the RO 
did not attempt to obtain additional service treatment 
records after the Veteran submitted in March 2006 a photocopy 
of a report of ETS medical examination dated July 19, 1968.  
Nonetheless, as the audiometric test results recorded in that 
examination report do not meet the requirements of hearing 
loss as defined in 38 C.F.R. § 3.385 and the examination 
report does not refer to the presence of tinnitus, the Board 
concludes that the RO's failure to attempt to obtain the 
original of this report is not prejudicial to the Veteran in 
this instance.

In summary, the duties imposed by the VCAA have been 
considered and satisfied.  Through various notices of the RO, 
the Veteran has been notified and made aware of the evidence 
needed to substantiate the claims, the avenues through which 
he might obtain such evidence, and the allocation of 
responsibilities between himself and VA in obtaining such 
evidence.  There is no additional notice that should be 
provided, nor is there any indication that there is 
additional existing evidence to obtain or development 
required to create any additional evidence to be considered 
in connection with any of the claims.  Consequently, any 
error in the sequence of events or content of the notice is 
not shown to prejudice the Veteran or to have any effect on 
the appeal.  Any such error is deemed harmless and does not 
preclude appellate consideration of the matters herein 
decided at this juncture.  See Mayfield, 20 Vet. App. at 543 
(rejecting the argument that the Board lacks authority to 
consider harmless error).  See also ATD Corp. v. Lydall, 
Inc., 159 F.3d 534, 549 (Fed. Cir. 1998).



Laws and Regulations

A claimant may reopen a finally adjudicated claim by 
submitting new and material evidence.  New evidence means 
existing evidence not previously submitted to agency decision 
makers.  Material evidence means existing evidence that, by 
itself or when considered with previous evidence of record, 
relates to an unestablished fact necessary to substantiate 
the claim.  New and material evidence can be neither 
cumulative nor redundant of the evidence of record at the 
time of the last prior final denial of the claim sought to be 
reopened, and must raise a reasonable possibility of 
substantiating the claim.  See 38 U.S.C.A. § 5108; 38 C.F.R. 
§ 3.156(a) (2009).

The provisions of 38 U.S.C.A. § 5108 require a review of all 
evidence submitted by or on behalf of a claimant since the 
last final denial on any basis to determine whether a claim 
must be reopened.  See Evans v. Brown, 9 Vet. App. 273, 282- 
83 (1996).  Furthermore, for purposes of the new and material 
analysis, the credibility of the evidence is presumed.  See 
Justus v. Principi, 3 Vet. App. 510, 512-513 (1992).

New and Material Evidence-Bilateral Hearing Loss 

In a May 2001 action, the RO denied the Veteran service 
connection for bilateral hearing loss.  In that decision, the 
RO noted that the Veteran's service medical records did not 
show any complaints of or treatment for hearing loss.  
Additionally, the RO noted that the evidence presented at the 
time of rating did not show audiometric findings which met 
the criteria for a grant of service connection for defective 
hearing.  At the time of this decision, the evidence of 
record included the Veteran's service treatment records and a 
VA examination conducted in March 2001.  Although notified of 
that action, the Veteran did not file a timely appeal and 
that decision became final.

In July 2005, the Veteran requested that his claim for 
service connection for bilateral hearing loss be reopened.  
With this request, the Veteran sent a document from the 
Pittsburgh Ear Associates dated in January 2005 which noted 
that the Veteran was evaluated for a hearing aid and that the 
Veteran had sensorineural hearing loss.  Also submitted by 
the Veteran was a letter dated in February 2005 from Dr. M.A. 
of the Pittsburgh Ear Associates.  In his letter, Dr. M.A. 
stated that the Veteran's audiogram revealed bilateral high 
frequency hearing loss, although overall hearing averages 
were normal.  Dr. M.A. additionally stated that the Veteran 
would benefit medically from hearing aids to help with his 
hearing loss.  Dr. M.A. also noted that the Veteran's stated 
history of noise exposure "must be considered a potential 
contributing factor to [his] hearing loss."  

Additional evidence submitted since the Veteran's May 2001 
rating decision includes a service treatment record dated in 
July 1968 which reported audiometric findings.  This 
treatment record was received in March 2006 with 
correspondence from the Veteran to his representative in 
which the Veteran stated that he believed this record showed 
that he had a loss of hearing after Vietnam due to exposure 
to helicopters and fighter jet afterburners leaving Ton Son 
Nhut Air Base runways.  In November 2006, the Veteran 
submitted a statement in which he stated that he had had 
constant hearing loss since 1967 which he noticed while 
training on engines as a helicopter mechanic.  The Veteran 
stated that he sustained more hearing loss in 1965 while in 
Germany working on helicopters.  The Veteran stated that 
after a year without aviation work his hearing began to 
improve but that it deteriorated while he was stationed in 
Vietnam as he was around diesel powered generators and jet 
engines warming up and taking off from the Ton Son Nhut Air 
Base.  In May 2007, the Board received a statement from the 
Veteran in which he stated that he hoped that he would be 
granted service connection for hearing loss after evidence of 
three years of working around helicopters, jet afterburner 
take-offs and general noise from generators used in the 
Republic of Vietnam.

Analysis

Initially, as stated above, new evidence means existing 
evidence not previously submitted to agency decision makers.  
Material evidence means existing evidence that, by itself or 
when considered with previous evidence of record, relates to 
an unestablished fact necessary to substantiate the claim.  
38 U.S.C.A. § 5108; 38 C.F.R. § 3.156(a) (2009).  The Board 
finds that while the evidence submitted by the Veteran after 
his May 2001 rating decision is new, it is not material.  In 
this case, the Veteran's claim for service connection was 
denied in May 2001 because the Veteran's service treatment 
records failed to show complaints of or treatment for hearing 
loss and in part because the Veteran's hearing was not found 
to be impaired for VA purposes.  

The Board finds that neither the Veteran's records from the 
Pittsburgh Ear Associates nor the Veteran's letter from Dr. 
M.A. may be considered material evidence.  As this evidence 
had not been previously submitted, the evidence is new.  The 
evidence submitted, however, is not material.  The Veteran's 
Pittsburgh Ear Associates records and Dr. M.A.'s letter show 
that the Veteran's audiogram revealed bilateral high 
frequency hearing loss with overall normal hearing averages.  
A hearing loss disability for VA compensation purposes is 
defined by regulation and impaired hearing is considered to 
be a disability when the auditory threshold in any of the 
frequencies 500, 1000, 2000, 3000, or 4000 Hertz is 40 
decibels or greater; or when the auditory thresholds for at 
least three of the frequencies 500, 1000, 2000, 3000, or 4000 
Hertz are 26 decibels or greater; or when speech recognition 
scores using the Maryland CNC Test are less than 94 percent.  
38 C.F.R. § 3.385 (2009).  As neither the records from the 
Pittsburgh Ear Associates nor Dr. M.A.'s letter has shown the 
Veteran's audiometric findings or his speech recognition 
scores, this evidence cannot substantiate the Veteran's claim 
for hearing loss nor does it raise a reasonable possibility 
of substantiating that claim.  Additionally, the Board finds 
that Dr. M.A.'s statement that the Veteran's "history of 
noise exposure certainly must be considered a potential 
contributing factor to [his] hearing loss" is found to be 
far too speculative to be considered evidence to show that 
the Veteran's current hearing loss was a result of his 
service. Medical evidence that is speculative, general or 
inconclusive in nature cannot support a claim as it does not 
create an adequate nexus for the purposes of establishing 
service connection.  See Obert v. Brown, 5 Vet. App. 30, 33 
(1993).  

Finally, evidence of an audiometric evaluation conducted in 
July 1968 as submitted by the Veteran in March 2006 is new, 
however, this evidence fails to be material as it does not 
show that the Veteran sustained hearing loss.  The 
audiometric test results reported do not meet the 
requirements of hearing loss disability as defined in 
38 C.F.R. § 3.385.  While the Veteran's hearing was 
documented in this report of medical examination, this 
evaluation is the earliest available audiometric record of 
the Veteran's hearing in service.  As this is the case, there 
is no way to determine by this record that the Veteran's 
hearing deteriorated as no basis for comparison is available.  
Consequently, VA has not received new and material evidence 
to reopen the Veteran's claim for hearing loss and the 
Veteran's appeal must be denied.

The Board has considered whether the Veteran's claim for 
service connection for hearing loss should have been 
considered pursuant to 38 C.F.R. § 3.156(c) on the basis of 
receipt of service department records.  The record submitted 
by the Veteran in March 2006 was a photocopy of a service 
department record, not the service department record itself.  
As "official service department records" have not been 
received, the Board concludes that the photocopy submitted by 
the Veteran does not trigger review pursuant to 38 C.F.R. 
§ 3.156(c).

New and Material Evidence-Tinnitus

In a May 2001 action, the RO denied the Veteran service 
connection for tinnitus.  In that decision, the RO noted that 
the Veteran's service medical records did not show any 
complaints of or treatment for tinnitus.  At the time of this 
decision, the evidence of record included the Veteran's 
service treatment records and a VA examination conducted in 
March 2001.  The RO noted that the Veteran's March 2001 VA 
examination revealed that the Veteran had tinnitus in both 
ears but found that it had not been shown that the Veteran's 
tinnitus occurred in or was caused by service.  Although 
notified of that action, the Veteran did not file a timely 
appeal and that decision became final.

In July 2005, the Veteran requested that his claim for 
service connection for tinnitus be reopened.  With this 
request, the Veteran sent a document from the Pittsburgh Ear 
Associates dated in January 2005 which noted that the Veteran 
had tinnitus.  Also submitted by the Veteran was a letter 
dated in February 2005 from Dr. M.A. of the Pittsburgh Ear 
Associates which noted that the Veteran relayed to him that 
he had had tinnitus in both ears for 35 years and occasional 
right ear pain.  Dr. M.A. additionally stated that the 
Veteran would benefit medically from hearing aids to help 
with his tinnitus. 


Additional evidence submitted since the Veteran's May 2001 
rating decision includes a service treatment record dated in 
July 1968.  This treatment record was submitted in March 2006 
with a correspondence from the Veteran to his representative.  
Both the Veteran's July 1968 service treatment letter and his 
February 2006 correspondence to his representative are silent 
as to complaints of or treatment for tinnitus.  In April 
2007, the Veteran submitted a statement which was also silent 
as to his claim for tinnitus.  

Analysis

The Board finds that while the evidence submitted by the 
Veteran after his May 2001 rating decision is new, it is not 
material.  In this case, the Veteran's claim for service 
connection for tinnitus was denied in May 2001 because the 
Veteran's service treatment records failed to show complaints 
of or treatment for tinnitus.  

The Board finds that neither the Veteran's record from the 
Pittsburgh Ear Associates nor the Veteran's letter from Dr. 
M.A. may be considered material evidence.  Because it had not 
been previously submitted to agency decision makers, the 
evidence is new.  The Veteran's Pittsburgh Ear Associates 
records and Dr. M.A.'s letter mention the Veteran's present 
tinnitus; this evidence does not, however, go to show the 
necessary point that the Veteran's tinnitus was caused by or 
is related to service.  As neither the records from the 
Pittsburgh Ear Associates nor Dr. M.A.'s letter has shown 
that the Veteran's tinnitus was incurred in or can be related 
to his service, this evidence cannot substantiate the 
Veteran's claim for tinnitus nor does it raise a reasonable 
possibility of substantiating that claim.  

While evidence of July 1968 service treatment records as 
submitted by the Veteran in 2006 is new, this evidence fails 
to be material as it does not show that the Veteran's 
tinnitus began in or was related to service.  The Veteran's 
April 2007 statement is also new but as it fails to make any 
mention of tinnitus, it is not material.  As the evidence 
submitted after the Veteran's May 2001 rating decision has 
failed to substantiate the Veteran's claim or raise a 
reasonable possibility of substantiating his claim, the 
Veteran's request that his claim for service connection for 
tinnitus be reopened must be denied.


As with the claim for service connection for hearing loss, 
the Board has considered whether the Veteran's claim for 
service connection for tinnitus should have been considered 
pursuant to 38 C.F.R. § 3.156(c) on the basis of receipt of 
the photocopy submitted by the Veteran in March 2006, but 
again concludes that, as "official service department 
records" have not been received, the photocopy submitted by 
the Veteran does not trigger review pursuant to 38 C.F.R. 
§ 3.156(c).


ORDER

New and material evidence has not been received, and the 
Veteran's request to reopen his claim for service connection 
for bilateral hearing loss is denied.

New and material evidence has not been received, and the 
Veteran's request to reopen his claim for service connection 
for tinnitus is denied.



____________________________________________
MARY GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


